DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a gaming device for dynamically configuring a composite feature game based on a first feature game and a second feature game in which the first feature game comprises a first unenhanced state that has a first unenhanced play characteristic and a first enhanced state that has a first enhanced play characteristic and wherein the second feature game comprises a second unenhanced state that has a second unenhanced play 
The limitation of Claim 1 “(a) a first feature game having an unenhanced first game play characteristic corresponding to a first unenhanced state of the first feature game, (b) a second feature game having an unenhanced second game play characteristic corresponding to a second unenhanced state of the second feature game, (c) a composite feature game dynamically configurable from the first feature game and the second feature game, and (d) instructions, which, when executed, cause the processor to at least: determine whether the first feature game, the second feature game, and the composite feature game is triggered by a trigger symbol based on a trigger probability associated with the first feature game, the second feature game, and the composite feature game retrieved from the memory in a composite weight table, based on the trigger probability, assign a range of values returnable by a random number generator associated with each of the first feature game, the second feature game, and the composite feature game, receive a value from the random number generator, compare the value from the random number generator with the ranges of values assigned to each of the first feature game, the second feature game, and the composite feature game, upon one feature game among the first feature game, the second feature game, and the composite feature game being triggered when the value from the random number generator corresponds to one of the ranges of values assigned: initiate the one feature game triggered based on a first feature state that the first feature game is currently in, including when the composite feature game is triggered, determine whether the first feature game has reached a first threshold for the 
	To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “fundamental economic principles or practices (including hedging, 
	In this case, the limitations of listed above are viewed as being directed towards “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” which falls within the “Certain Methods of Organizing Human Activity”
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept for dynamically configuring a composite feature game based on a first feature game and a second feature game in which the first feature game comprises a first unenhanced state that has a first unenhanced play characteristic and a first enhanced state that has a first enhanced play characteristic and wherein the second feature game comprises a second unenhanced state that has a second unenhanced play characteristic and a second enhanced state that has a second unenhanced play characteristic on a computer. In this case, this is seen as adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. Such limitations are not indicative of integration into a practical application – see MPEP 2106.05(f).

	Claims 2-7, 9-13, 15-20 do not remedy the deficiencies of claims 1, 8, and 14, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Certain Methods of Human Activities” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3-8, 10-14, 16-17, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kendall et al., US 20200312087 (Kendall) 
Regarding Claim 1. Kendall discloses an electronic gaming device comprising: 
a display device (Fig 2, elem 240, 242, para 46); and 
a game controller comprising a processor and a memory storing 
(a) a first feature game having an unenhanced first game play characteristic corresponding to a first unenhanced state of the first feature game (para 65-66, 72 Triggering of Scat 1 that results in an associated free-game feature, Ft1, is interpreted as the first feature game wherein such an uenhance play characteristic can be reel grow and nudge wilds- the “prosperity feature”.), 
(b) a second feature game having an unenhanced second game play characteristic corresponding to a second unenhanced state of the second feature game (para 65-66, 73. Triggering of Scat 2 that results in an associated free-game feature, Ft2, is interpreted as the second feature game wherein such an uenhance play characteristic can be additional games and multipliers- the “longevity feature”.), 
(c) a composite feature game dynamically configurable from the first feature game and the second feature game (para 65-66. The composite feature is the feature game in which more than one trigger symbol can be selected for triggering features can be combined.), and (d) instructions, which, when executed, cause the processor to at least: 

based on the trigger probability, assign a range of values returnable by a random number generator associated with each of the first feature game, the second feature game, and the composite feature game (para 67-68), 
receive a value from the random number generator (para 67-68), 
compare the value from the random number generator with the ranges of values assigned to each of the first feature game, the second feature game, and the composite feature game (para 67-71), 
upon one feature game among the first feature game, the second feature game, and the composite feature game being triggered when the value from the random number generator corresponds to one of the ranges of values assigned (Table 2, para 67-71. The triggering of the features is based on a random number generator returning numbers that are assigned to the range of trigger symbols.): 
initiate the one feature game triggered based on a first feature state that the first feature game is currently in (para 72. Players are presented with free games for Feature 1. This is interpreted as initiating one feature game triggered based on a first feature state that the first feature game is currently in.), including when the composite feature game is triggered, determine whether the first feature game has reached a first threshold for the first unenhanced state (Table 1-2, Fig 6-7, para 71, 93-97. The threshold is interpreted as the quantity of triggers symbols that can be collected and 
in response to determining that the first feature game has reached the first threshold for the 30Attorney Docket No. 65757US01 (P06255USP1U1)first unenhanced state, update the first unenhanced state to a first enhanced state including boosting the unenhanced first game play characteristic to an enhanced first game play characteristic (Fig 9, para 83, 93-98, 156. When enough trigger symbols are collected for the associated bags, the game play switches to an enhanced play of “Mega Feature” in which there are now boosted enhanced first game play characteristics, such as expanded reels as depicted in Fig 9.), and 
dynamically configure the composite feature game to incorporate composite game play characteristics corresponding to (a) the first enhanced state with the enhanced first game play characteristic (Fig 9, para 95-106. Enhanced first game play characteristics are implemented such as expanded reels.), and (b) (i) the unenhanced second game play characteristic when the second feature game is in the second unenhanced state (para 95-106. Unenhanced characteristics can be implemented such as multipliers), or (ii) an enhanced second game play characteristic when the second feature game is in a second enhanced state (para 72, 95-106. Enhanced characters can be implemented such as multipliers.), 

evaluate the one feature game conducted for any wins (para 114).

Regarding Claims 3, 10, 16. 
Kendall further discloses wherein the instructions, when executed, cause the processor to, when the first feature game uses a first weight table for awards in the first unenhanced state, use a different first weight table for different larger awards for the first enhanced state (para 52, 73, 79, 109. There are weighted tables used for awarding prizes to the players as well as weighted tables for the grand, major, minor and mini prize. This is interpreted as there being larger prizes in which there are different tables for larger prizes.).  

Regarding Claims 4, 11, 17. 
Kendall further discloses wherein the instructions, when executed, cause the processor to return from using the different first weight table to using the first weight table when all entries in the different first weight table have been selected (para 81, 114. Tables being reset is interpreted as using the first weight table when all entries in the different first weight table have been selected.)

Regarding Claims 5, 12 
Kendall further discloses wherein when the first feature game is triggered, and the instructions, when executed, cause the processor to initiate the first feature game with the unenhanced first game play characteristic when the first feature game is in the first 

Regarding Claims 6, 13, 19. 
Kendall further discloses incrementing a first game event counter in response to an occurrence of a first game event in the first feature game (Fig 7, Table 1, para 93-97. “Prosperity coins” being collected for the “prosperity bags” is interpreted as incrementing a first game event counter in response to an occurrence of a first game event in the first feature game), advance the first feature game from the first unenhanced state to the first enhanced state upon the first game event counter reaching the first threshold (para 93-97. When enough “prosperity coins” are collected, the game play switches to the enhanced play of Mega Feature in which there are enhanced game play characteristics implemented such as expanded reels.), and reset the first game event counter upon either the first feature game being conducted with the first enhanced game play characteristic or the composite feature game being conducted with the first enhanced game play characteristic (para 81, 114, 130, 141. The counter reaching zero and ending is interpreted as being reset after play of the enhanced game, such as the Mega Feature game.).  

Regarding Claims 7, 20. 
Kendall further discloses wherein selecting a plurality of symbols from respective ones of a plurality of reel strips for a plurality of columns of symbol positions, wherein each column of symbol positions corresponds to a reel strip of the plurality of reel strips (Fig 3, para 57-59. A random number generator is used for selecting a symbol from the reel strip for propagating the array, which comprises columns and rows, that comprises the slot machine.); 
control the plurality of columns of symbol positions to display the plurality of symbols selected (Fig 3, para 57-58); 
upon the plurality of symbols selected comprising one or both of a first trigger symbol corresponding to the first feature game and a second trigger symbol corresponding to the second feature game, assign at least one trigger probability of a plurality of trigger probabilities based on identities of the one or both of the first trigger symbol and the second trigger symbol selected (Table 1, para 65-66. There are probabilities to the trigger symbols in which the trigger symbol identities are Scat 1, Scat 2, and Scat 3); 
determine a trigger outcome based on the at least one trigger probability assigned (para 65-66); and 
initiate the feature game based on the trigger outcome, wherein the feature game comprises the first feature game, the second feature game and the composite feature game (para 66).  


Kendall discloses a method of dynamically configuring a gaming device comprising a display and game controller comprising a processor and a memory storing 
a) a first feature game having an unenhanced first game play characteristic corresponding to a first unenhanced state of the first feature game (para 65-66, 71), 
(b) a second feature game having an unenhanced second game play characteristic corresponding to a second unenhanced state of the second feature game (para 65-66, 73), 
(c) a composite feature game dynamically configurable from the first feature game and the second feature game (para 65-66), the method comprising: 
determining whether the first feature game, the second feature game, and the composite feature game is triggered by a trigger symbol based on a trigger probability associated with the first feature game, the second feature game, and the composite feature game retrieved from the memory in a composite weight table (Table 1, para 66); 
assigning a range of values returnable by a random number generator associated with each of the first feature game, the second feature game, and the composite feature game based on the trigger probability (para 67-68);
upon one feature game among the first feature game, the second feature game, and the composite feature game being triggered when a value from the random number generator corresponds to one of the ranges of values assigned assigned (Table 2, para 67-71): 
initiating the one feature game triggered based on a first feature state that the first feature game is currently in (para 72), including when the composite feature game 
evaluating the one feature game initiated for a win (para 114).

Regarding Claim 14. 
Kendall discloses a non-transitory computer-readable medium comprising 
(a) a first feature game having an unenhanced first game play characteristic corresponding to a first unenhanced state of the first feature game (para 65-66, 71), 
(b) a second feature game having an unenhanced second game play characteristic 34Attorney Docket No. 65757US01 (P06255USP1U1) corresponding to a second unenhanced state of the second feature game (para 65-66, 72), 
(c) a composite feature game dynamically configurable from the first feature game and the second feature game (para 65-66), and 
(d) one or more sequences of instructions, for dynamically configuring a feature game on a gaming system including a display device, and a game controller, the one or 
determining whether the first feature game, the second feature game, and the composite feature game is triggered by a trigger symbol based on a trigger probability retrieved from a composite weight table associated with the first feature game, the second feature game, and the composite feature game (Table 1, para 66-67); 
assigning a range of values returnable by a random number generator associated with each of the first feature game, the second feature game, and the composite feature game based on the trigger probability (para 67-71); and 
upon one feature game among the first feature game, the second feature game, and the composite feature game being triggered when a value from the random number generator corresponds to one of the ranges of values assigned (Table 2, para 67-71): 
when the composite feature game is triggered based on a first feature state that the first feature game is currently in (para 72), determining whether the first feature game has reached a first threshold for the first unenhanced state (Table 1-2, Fig 6-7, para 93-97), 
in response to determining that the first feature game has reached the first threshold for the first unenhanced state, boosting the unenhanced first game play characteristic for the first unenhanced state to an enhanced first game play characteristic for a first enhanced state (Fig 9, para 83, 93-98, 156), and dynamically incorporating composite game play characteristics into the composite feature game corresponding to (a) the first enhanced state with the enhanced first game play characteristic (Fig 9, para 95-106), and (b) (i) the unenhanced second game play .  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall et al., US 20200312087 (Kendall) in view of Schaefer, US 20210104127 (Schaefer)
Regarding Claims 2, 9, 15. 
Kendall further discloses when the unenhanced first game play characteristic includes awarding a plurality of free games, increase the plurality of free games (para 72-74, 83, 97); 
when the unenhanced first game play characteristic includes awarding a plurality of additional display positions, increase the plurality of additional display positions (para 72, 83-84, 89, 97); 

when the unenhanced first game play characteristic includes awarding a configuring symbol for one of a first prize and a second prize, update the configuring symbol to be awardable for both the first prize and the second prize (para 74, 81, 87, 99. Configurable symbols, such as letters for awarding a plurality of prizes based on spelling out prizes, such as “mini”, “minor”, or “major”.).  
Kendall failed to disclose when the unenhanced first game play characteristic includes awarding a plurality of pay lines, increase the plurality of pay lines.
However, Schaefer teaches of a wagering game (Abstract) that teaches of players playing a game of in which players can be presented with a plurality of awards can also being awarded an increased plurality of paylines (Abstract, para 14-15, 26-27, 38, 40, 48) because it provides an improved gaming system that can increase player time on and use of the gaming system of the present disclosure, and thus decreased wear and tear on other gaming systems in a casino (para 54).
Therefore, it would have been obvious to one of ordinary skill int the art before the effective filing date of the invention to incorporate Schaefer’s teachings with Kendall because it provides an improved gaming system that can increase player time on and use of the gaming system of the present disclosure, and thus decreased wear and tear on other gaming systems in a casino as taught by Schaefer.

Regarding Claims 18
Kendall and Schaefer the non-transitory computer-readable medium of claim 15. Kendall also disclose wherein the one or more sequences of instructions, when executed, further cause the game controller to perform the steps of conducting the first feature game with the unenhanced first game play characteristic when the first feature game is in the first unenhanced state, and conducting the first feature game with the enhanced first game play characteristic when the first feature game is in the first enhanced state (para 66, 93-97, 156).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715